Citation Nr: 1433279	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder prior to May 23, 2012

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder from May 23, 2012.   

3.  Entitlement to an initial compensable rating for status post laceration, right upper arm with stable scar.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson,  Mississippi.  In October 2013, the RO determined that there was clear and unmistakable error in the way the Veteran's PTSD was evaluated; a 30 percent evaluation was assigned as of September 5, 2006, and a 50 percent evaluation as of May 23, 2012.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In testimony in support of his claim, the Veteran contended that he is unemployable due to service-connected PTSD.  The Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of an increased rating for PTSD in excess of 50 percent after May 23, 2012 and initial compensable rating for status post laceration, right upper arm with stable scar and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the period prior to May 23, 2012, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of mood and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

During the period prior to May 23, 2012, the criteria for a 50 percent rating, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The information required by Vazquez was provided in a May 2009 letter. This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter included provisions for disability ratings and effective dates.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations. The Veteran's service treatment records and the VA and private treatment records identified by the Veteran have been obtained and associated with the claims file.

The Veteran had VA examinations in June 2009 and February 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2009 and February 2012 examinations included a review of the claims file and described the Veteran's PTSD symptoms in detail.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying the severity of the Veteran's symptoms as well as the impact of his disability on his occupation.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Analysis of Claim

Increased Rating Claim 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from up to one year prior to the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for PTSD prior to May 23, 2012

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

 The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

Service connection for adjustment disorder was granted in an August 2008 rating decision.   A 30 percent rating was assigned from February 2008.  A claim for an increased rating was received in May 2009.  Currently, a 30 percent rating is in effect from September 5, 2006 and a 50 percent rating is in effect from May 23, 2012.

Although service connection was granted for adjustment disorder, the 2010 Statement of the Case indicates that the RO changed the service-connected disorder to PTSD, based upon a change of the Veteran's diagnosis.  

A report of a VA examination dated in June 2009 reflects that the Veteran reported sleep difficulties, sad and depressed mood, difficulty getting along with people and anger outbursts.  He described his motivation as fair.  He reported good attention and concentration and no memory problems.  The Veteran reported a history of passive suicidal ideation after his return from Vietnam.  He denied any suicide attempts and denied a recent history of active suicidal or homicidal ideation.  The Veteran denied other significant psychiatric history.  No psychosis, paranoia, delusion, or auditory hallucinations were reported.  The examiner assigned a GAF score of 60 due to PTSD.  The examiner noted that the Veteran was fairly isolated and unable to be in a close relationship because of his trust issues.  The examiner noted that the Veteran had a few friends.  The examiner noted that the Veteran worked in advertising.  He did not report work-related problems.  The examiner indicated that the Veteran did not manifest functional limitations that would limit his ability to hold meaningful employment.  

In an August 2009 statement, the Veteran described PTSD symptoms, such as flashbacks, dreams, cold sweats, sleep problems, anger, guilt, relationship problems, isolation and memory problems.  

The Veteran had a VA examination in February 2012.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintaining effective work and social relationships.  In addition, the examiner noted that the Veteran reported concentration and memory problems at times.  The Veteran reported that he had experienced fleeting suicidal thoughts about two years prior.  It was noted that these thoughts were easily dismissed, and the Veteran had not been a threat to himself.    The Veteran reported that he had worked in broadcasting industry sales for 27 years and stopped because he got tired of it.  The VA examiner did not assign a GAF score.

At the Board hearing, the Veteran testified that he his PTSD causes sleep difficulties and that his family relationships are strained.   

After a review of the evidence, the Board finds that a 50 percent rating is warranted for PTSD for the rating period prior to May 23, 2012.  The evidence during this period shows that PTSD was manifested by mood disturbances, memory impairment, and difficulty in establishing and maintaining effective work and social relationships.  The GAF score of 60 assigned in June 2009 reflects moderate symptoms.  The examination findings indicate that the Veteran did not exhibit deficiencies in judgment or thinking, impaired impulse control or illogical speech.  The Veteran reported that he had experienced fleeting suicidal thoughts, which were easily dismissed.  With regard to social impairment, the Veteran reported that he was isolated but had a few friends.  In June 2009, the Veteran denied occupational difficulties.  In 2012, the Veteran indicated that he quit his job in 2010 after 27 years.  He reported that he got along with people okay but stayed in his office.   The Board finds that the evidence during the rating period prior to May 23, 2012 approximates occupational and social impairment with reduced reliability and productivity.  As such, a 50 percent rating is warranted during the period prior to May 23, 2012.   

The Board finds that the criteria for a 70 percent rating for PTSD were not met during the period prior to May 23, 2012.  The evidence does not reflect symptomatology associated with the criteria for a 70 percent rating.  In this regard,   the evidence during this period does not show that PTSD was manifested by deficiencies in judgment, thinking or mood, suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure or irrelevant, near-continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (such as work or work-like setting) or an inability to establish and maintain effective relationships. 

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's PTSD.  A comparison between the level of severity and symptomatology with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Because the schedular rating criteria are adequate to rate the Veteran's disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).

REMAND

The Board finds that additional development is necessary with respect to the claims for an increased rating for PTSD as of May 23, 2012, entitlement to TDIU and a higher initial rating for laceration of the right arm.   

Increased rating for PTSD as of May 23, 2012

The Veteran had VA examinations for PTSD in May 2012 and February 2013, which were performed by the same VA psychologist.  

The report of the May 2012 VA examination reflects that the VA examiner indicated the following PTSD symptoms were present:  depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like setting, inability to establish and maintain effective relationships, suicidal ideation and impaired impulse control, such as unprovoked irritability with periods of violence.

The February 2013 examination reflects that the examiner again completed a list of PTSD symptoms and indicated that suicidal ideation and unprovoked irritability with periods of violence were not applicable to the Veteran.  The examiner did not provide an explanation regarding the change in symptoms of suicidal ideation and impaired impulse control from the May 2012 examination to the February 2013 examination.  As an accurate description of the Veteran's current symptoms is necessary to determine the appropriate rating for PTSD, clarification should be obtained from the examiner. 

TDIU

At the Board hearing, the Veteran testified that he last worked as an account executive in 2010.  The Veteran testified that he quit because he was not able to be around people.  He also stated that his PTSD caused problems being around clients.

The report of the February 2013 VA examination reflects that the VA examiner opined that the GAF score of 55 represented moderate symptoms.  The examiner opined that, although there may be limitations in the Veteran's ability to maintain employment, the Veteran's moderate symptoms did not completely prevent him from engaging in gainful employment with physical or sedentary work.  

A remand is warranted in order to obtain an addendum opinion.  The examiner should consider the Veteran's May 2014 testimony, in which the Veteran indicated that he stopped working because his PTSD rendered him unable to work with others.  In addition, the examiner must reconcile the February 2013 opinion regarding TDIU with the May 2012 examination report which indicated that the Veteran had difficulty adapting to stressful circumstances, including work or work-like setting.

Increased rating for status post laceration, right upper arm

A report of a VA examination dated in January 2011 reflects that the Veteran reported pain and mild weakness of his right arm.  The examination did not provide findings regarding impairment of muscles and nerves of the right arm. 

At the hearing, the Veteran testified that he is missing muscle in his right arm due to his service injury.  

Given the Veteran's report of pain and weakness, a VA examination is required to ascertain whether there is muscle or nerve impairment associated with the service-connected laceration.   

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the May 2012 and February 2013  PTSD examinations for preparation of a supplemental opinion.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.  

The February 2013 VA PTSD examination should be returned to the examiner for clarification regarding the Veteran's symptoms.  Specifically, the examiner should indicate whether suicidal ideation and impaired impulse control (such as unprovoked irritability with periods of violence) are present.  If either of these symptoms are not present, the examiner should explain the difference in findings regarding suicidal ideation and impaired impulse control between the May 2012 and February 2013 examinations.

2.  The VA examiner should provide an addendum opinion regarding TDIU.  The examiner should describe the extent of the Veteran's PTSD functional impairment.  The examiner should consider the Veteran's testimony, in which he stated that he quit working because he was not able to be around people and had problems with clients.  The examiner should explain whether the notation in the February 2013 examination of difficulty in adapting to stressful circumstances, such as work or work-like setting, is indicative of unemployability due to service-connected PTSD.  

3.  If the RO is unable to obtain clarification from the May 2012 and February 2013 VA examiner, or if it is otherwise deemed necessary, a new examination should be provided for PTSD and TDIU.

4.  Schedule the Veteran for VA examination to ascertain any muscle or nerve damage of the upper right arm.  The claims file must be made available to and reviewed by the examiner.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.  The examiner should address the following:

a) The VA examiner should describe all muscle damage of the right upper arm, if present.  The location and name of the affected muscle groups of the right arm should be clearly identified.  For any muscle impairment that is identified, the examiner should indicate whether the impairment is slight, moderate, moderately severe or severe.  

b) The examiner should also indicate whether there is impairment of nerve function associated with the laceration of the right upper arm.  

c)  If  nerve impairment of the right upper arm is found, the examiner should identify the affected nerve and state whether there is incomplete or complete paralysis of the nerve.  For any incomplete paralysis found, the examiner should state whether the degree of such paralysis is mild, moderate or severe.   

5.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


